Exhibit 10.1
 

 
 
THIRD AMENDMENT TO EMPLOYMENT AGREEMENT
 
 
This THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
on the 11th day of September 2008, by and between Wynn Resorts, Limited
(“Employer”) and Stephen A. Wynn (“Employee”).  Capitalized terms that are not
defined herein shall have the meanings ascribed to them in the Agreement (as
defined below).
 
 
RECITALS
 
 
A.           Employer and Employee have entered into that certain Employment
Agreement, dated as of October 4, 2002, as amended by that certain First
Amendment to Employment Agreement dated August 6, 2004 and as further amended by
that certain Second Amendment to Employment Agreement dated January 31, 2007
(collectively, the “Agreement”); and
 
B.           Employer and Employee desire to amend the Agreement to extend the
Term of the Agreement as provided herein.


NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:


1.           Term.   Subsection 6 of the Agreement is hereby amended to read as
follows:


 
“6. TERM. Unless sooner terminated as provided in this Agreement, the term of
this Agreement (the “Term”) shall commence on the Effective Date of this
Agreement and expire on October 24, 2020.”
 
 
2.           Other Provisions of Agreement.   Other than as provided herein, the
terms and conditions of the Agreement are ratified and confirmed.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.
 
 


 
WYNN RESORTS, LIMITED
EMPLOYEE
           
By:  /s/ Marc D. Schorr              
/s/ Stephen A. Wynn                
Name:  Marc D. Schorr
Stephen A. Wynn
Title:    Chief Operating Officer
 


